 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    NICOLE ANGELIQUE IORG,                            No. 2:19-cv-01346-JAM-AC
11                       Plaintiff,
12            v.                                        ORDER
13    USA,
14                       Defendant.
15

16           Plaintiff is proceeding in this matter pro se, and accordingly this motion was referred to

17   the undersigned pursuant to Local Rule 302(c)(21). On November 26, 2019, plaintiff filed four

18   documents, none of which appear to be a motion for relief from judgment pursuant to Fed. R. Civ.

19   P. 60(b). ECF Nos. 22, 23, 24, 25. Plaintiff’s case was closed on November 14, 2019. ECF No.

20   21. Plaintiff is advised that any documents filed since the closing date, except for a timely and

21   proper Rule 60(b) motion, will be disregarded and no orders will issue in response to future

22   filings. Plaintiff’s filings at ECF Nos. 22, 23, 24 and 25 will, accordingly, not be considered.

23   DATED: December 2, 2019

24

25

26

27

28
